Exhibit 10.5b

FMC TECHNOLOGIES, INC.

SECOND AMENDMENT

TO THE

EXECUTIVE SEVERANCE AGREEMENT

THIS SECOND AMENDMENT is made and entered into as of May 9, 2008 by and between
FMC Technologies, Inc. (hereinafter referred to as the “Company”) and [NAME OF
EXECUTIVE] (hereinafter referred to as the “Executive”).

WHEREAS, the Company and the Executive agree that it is in the Executive’s best
interest to amend the Executive Severance Agreement by and between the Company
and the Executive, dated March 20, 2006 (the “Agreement”), to change the
definition of “Change in Control” to be consistent with the definition of
“Change in Control” found in the Company’s Incentive Compensation and Stock
Plan, as amended and restated to comply with Section 409A of the United States
Internal Revenue Code, as amended.

NOW THEREFORE, the Company and the Executive agree as follows:

(1) Article 2, Section 2.5 of the Agreement is hereby amended to read as
follows:

Change in Control means either a “Change in Ownership,” a “Change in Effective
Control,” or a “Change in Ownership of a Substantial Portion of Assets,” as
defined below:

Change in Ownership: A Change in Ownership of the Company occurs on the date
that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of the Company (or to cause a
Change in Effective Control of the Company). An increase in the percentage of
stock owned by any one person, or Persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock. This applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.

Persons Acting as a Group: Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock

 

1



--------------------------------------------------------------------------------

or assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

Change in Effective Control: A Change in Effective Control of the Company occurs
on the date that either –

(i) Any one person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

A Change in Effective Control will have occurred only if the Executive is
employed by the Company upon the date of the Change in Effective Control or the
Company is liable for the payment of the benefits hereunder and no other
corporation is a majority shareholder of the Company. Further, in the absence of
an event described in paragraph (i) or (ii), a Change in Effective Control of
the Company will not have occurred.

Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company).

Change in Ownership of a Substantial Portion of Assets: A Change in Ownership of
a Substantial Portion of Assets occurs on the date that any one person, or more
than one Person Acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

Transfers to a related person: There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer. A transfer of assets by the Company is not
treated as a Change of Ownership of a Substantial Portion of Assets if the
assets are transferred to –

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

2



--------------------------------------------------------------------------------

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

(iii) A person, or more than one Person Acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of the Company.

IN WITNESS WHEREOF, the parties have executed this Amendment on this         
day of May, 2008.

 

FMC Technologies, Inc.     Executive By:  

 

   

 

  Peter D. Kinnear     Name: Its:   President and CEO     Title:

 

3